Order filed May 24, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
 
                                                                   __________
 
                             Nos.
11-12-00131-CR & 11-12-00136-CR
                                                    __________
 
                                     FRED
GONZALES, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 266th District Court
 
                                                            Erath
County, Texas
 
                                                   Trial
Court Cause No. CR13568
 

 
                                                                     O
R D E R
 
            Fred
Gonzales filed a notice of appeal from a judgment of conviction for the offense
of possession of a controlled substance.  On May 15, 2012, this court received
and filed the docketing statement and attached documents sent by the district
clerk in our Cause No. 11-12-00131-CR.  On May 18, 2012, this court received
and filed the docketing statement and attached documents sent by appellant’s
attorney.  Upon filing the second docketing statement, this court inadvertently
gave it a new number, Cause No. 11-12-00136-CR.  We consolidate Cause No.
11-12-00136-CR into Cause No. 11-12-00131-CR for all purposes.  All future
correspondence and filings should bear our docket number 11-12-00131-CR.
 
                                                                                                PER
CURIAM
 
May 24, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.